
	
		II
		112th CONGRESS
		1st Session
		S. 1527
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2011
			Mrs. Hagan (for herself,
			 Mr. Burr, Mr.
			 Blumenthal, Mr. Roberts,
			 Mr. Schumer, Mr. Lieberman, Mrs.
			 Feinstein, Mrs. McCaskill,
			 Mr. Udall of Colorado,
			 Ms. Landrieu, Mr. Brown of Ohio, Mr.
			 Nelson of Florida, Mrs.
			 Boxer, and Mr. Graham)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize the award of a Congressional gold medal to
		  the Montford Point Marines of World War II.
	
	
		1.FindingsCongress finds that—
			(1)on June 25, 1941,
			 President Franklin D. Roosevelt issued Executive Order No. 8802, establishing
			 the Fair Employment Practices Commission and opening the doors for
			 African-American individuals to enlist in the United States Marine Corps for
			 the first time;
			(2)the first
			 African-American Marine recruits were trained at Camp Montford Point, near the
			 New River in Jacksonville, North Carolina;
			(3)on August 26,
			 1942, Howard P. Perry of Charlotte, North Carolina, was the first
			 African-American private to set foot on Montford Point;
			(4)during April
			 1943, the first African-American Marine drill instructors took over as the
			 senior drill instructors of the 8 platoons then in training, including—
				(A)Edgar R. Huff,
			 16th Platoon;
				(B)Thomas Brokaw,
			 17th Platoon;
				(C)Charles E. Allen,
			 18th Platoon;
				(D)Gilbert H.
			 Johnson, 19th Platoon;
				(E)Arnold R. Bostic,
			 20th Platoon;
				(F)Mortimer A. Cox,
			 21st Platoon;
				(G)Edgar R. Davis,
			 Jr., 22nd Platoon; and
				(H)George A.
			 Jackson, 23rd Platoon;
				(5)African-American
			 Marines of the 8th Ammunition Company and the 36th Depot Company landed on the
			 Island of Iwo Jima on D-Day, February 19, 1945;
			(6)the largest
			 number of African-American Marines to serve in combat during World War II took
			 part in the seizure of Okinawa in the Ryuku Islands, with some 2,000
			 African-American Marines seeing action during the campaign;
			(7)on November 10,
			 1945, Frederick C. Branch was the first African-American Marine to be
			 commissioned as a Second Lieutenant, at the Marine Base in Quantico,
			 Virginia;
			(8)overall, 19,168
			 African-Americans served in the Marine Corps in World War II;
			(9)16 years after
			 the closure of Montford Point as a training facility for African-American
			 recruits, an enterprising group of men, including original Montford Point
			 Master Sergeant Brooks E. Gray, planned a reunion of the Men of Montford
			 Point, and on September 15, 1965, approximately 400 Montford Point
			 Marines gathered at the Adelphi Hotel in Philadelphia, Pennsylvania, and laid
			 the foundation for the Montford Point Marine Association Inc.;
			(10)organized as a
			 nonmilitary, nonprofit entity, the Montford Point Marine Association has as its
			 main mission to preserve the legacy of the first African-American Marines, and
			 today the Association has 36 chapters throughout the United States;
			(11)many of the
			 first African-American Marines stayed in the Marine Corps for a career,
			 including Sergeant Major Edgar R. Huff, 1 of the very first recruits at
			 Montford Point;
			(12)Sergeant Major
			 Huff was the first African-American Sergeant Major and the first
			 African-American Marine to retire with 30 years of service, which included
			 combat in 3 major conflicts, World War II, the Korean Conflict, and the Vietnam
			 War;
			(13)Sergeant Major
			 Huff was awarded the Bronze Star medal with a combat V for valor
			 for saving the life of his radio operator during the Tet Offensive in
			 Vietnam;
			(14)another original
			 Montford Point Marine who saw extensive combat action in both the Korean
			 Conflict and the Vietnam War was Sergeant Major Louis Roundtree, who was
			 awarded the Silver Star, 4 Bronze Stars, 3 Purple Hearts, and numerous other
			 personal and unit awards for his service during those conflicts;
			(15)on April 19,
			 1974, Montford Point was renamed Camp Johnson, after legendary
			 Montford Point Marine Sergeant Major Gilbert Hashmark Johnson;
			 and
			(16)the Montford
			 Point Marine Association has several memorials in place to perpetuate the
			 memory of who they were and what they accomplished, including—
				(A)the Montford
			 Point Marine Association Edgar R. Huff Memorial Scholarship, which is offered
			 annually through the Marine Corps Scholarship Foundation;
				(B)the Montford
			 Point Museum located at Camp Johnson in Jacksonville, North Carolina;
				(C)the Brooks Elbert
			 Gray, Jr. Consolidated Academic Instruction Facility, named in honor of
			 original Montford Point Marine and Montford Point Marine Corps Association
			 founder Master Gunnery Sergeant Gray (dedicated on April 15, 2005, at Camp
			 Johnson, North Carolina); and
				(D)Branch Hall, a
			 building within the Officers Candidate School in Quantico, Virginia, which was
			 named in honor of Captain Frederick Branch during July of 1997.
				2.Congressional
			 gold medal
			(a)Award
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 award, on behalf of the Congress, of a single gold medal of appropriate design
			 to the Montford Point Marines, United States Marine Corps, collectively, in
			 recognition of their dedicated service during World War II.
			(b)Design and
			 strikingFor the purposes of the award referred to in subsection
			 (a), the Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall strike the gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian
			 Institution
				(1)In
			 generalFollowing the award of the gold medal in honor of the
			 Montford Point Marines, United States Marine Corps, under subsection (a), the
			 gold medal shall be given to the Smithsonian Institution, where it will be
			 displayed as appropriate and made available for research.
				(2)Sense of
			 congressIt is the sense of Congress that the Smithsonian
			 Institution should make the gold medal received under paragraph (1) available
			 for display elsewhere, particularly at other appropriate locations associated
			 with the Montford Point Marines, United States Marine Corps.
				3.Duplicate
			 medalsUnder such regulations
			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in
			 bronze of the gold medal struck under section 2, at a price sufficient to cover
			 the costs of the medals, including labor, materials, dies, use of machinery,
			 and overhead expenses.
		4.National
			 medalsMedals struck pursuant
			 to this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		5.Authorization of
			 appropriations; proceeds of sale
			(a)Authorization
			 of appropriationsThere is authorized to be charged against the
			 United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to
			 pay for the cost of the medal authorized under section 2.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
